Title: C. W. F. Dumas to the Commissioners: A Translation, 19 May 1778
From: Dumas, Charles William Frederic
To: First Joint Commission at Paris,Adams, John


      
       Gentlemen
       The Hague, 19 May 1778
      
      My last, in the form of a diary, began with the 7th and ended on the 15th of this month. You will there have seen my progress, step by step, toward the proper conclusion; that is, to make known here, in a gen­uine and unequivocal way, the friendly disposition of the United States toward this Republic and thus prepare the way for a successful rapprochement without placing the British ambassador in a position to annoy and harass the State through his protests. The conduct of the Grand Pensionary in this affair is, I repeat, most clever and we, the Grand Facteur, our friend from Amsterdam, and I, consider it tangible proof of the sincerity with which he shares our views. I have it from our friend that last Friday he gave a translation of your letter to each member of the Provincial States underhand, as they say here, rather than openly as is the usual fashion (that is, to the States in session). The following day, Saturday, at the luncheon held at the Court, a group composed of the French ambassador, the Spanish minister plenipotentiary and his wife Countess d’Herreria, and some others, stood to the side to observe the bearing of the British ambassador as he entered. They saw him pass before the Grand Pensionary, whom he regarded in a sullen, angry manner, without the least sign of courtesy. The group was greatly amused. This minister, although he has grown old in this business, has little composure. He does not realize that by showing his ill humor he thereby gives us the strongest evidence of the sincerity of the Grand Pensionary’s sentiments toward us.
      Moreover, our friend has told me that the Grand Pensionary, N.B. as a result of the words in your letter to him: “of which (Treaty of Amity and Commerce between France and the U.S.) we shall speedily send your Excellency a copy to be communicated if you think proper to their HighMightinesses,” expects to receive this document from you. It will be necessary, therefore, if you please, for you to inclose a copy in a letter to me, that I can display, in which you will order me to give a copy of the Treaty to his Excellency, the Grand Pensionary, after having made another copy to be sent to the Regency of Amsterdam. It is not necessary to write a second letter to the Grand Pensionary, rather he must first send you a polite response to yours and must be given time for that. In all this, gentlemen, I will take care of that which is due your dignity with the same diligence given to the substance of the matter. I have spoken of all this to the Grand Facteur who approves of it. He has seen, with much satisfaction, the paragraph concerning him in Mr. Franklin’s letter of the 30th.
      While awaiting a prompt reply to the above request and, in good time, the wonderful news of which I will make good use, I am with respect and loyal attachment, as you know, gentlemen, your very humble and very obedient servant
      
       D
      
      
       The enclosed pamphlet is modeled after that sent me by Mr. A. Lee some time ago. The same, in French, is in the press, and I will send it to you shortly. This piece is, by design, released precisely in these circumstances.
       I come from our friend from Amsterdam who has assured me that the letter to the Grand Pensionary, now in the hands of all the members of the Provincial States, produces a very good effect and that these gentlemen are very satisfied with it. He also strongly approves of my way of asking you to send me a copy of the treaty.
       Count Walderen, envoy of this Republic to London, in a letter of 12 May, has written for the second time of the news reaching London concerning a corps of Howe’s cavalry being caught and surrounded by our army and the poor state of British affairs in America. All our friends here ask if you inform me of any of this since it is news that only the British would want concealed, while we would wish it publicized. My reply is that you notify me only of news received by you that is proved authentic.
       The British papers inform us of Lord Chatham’s death and the arrival of General Burgoyne.
       The Grand Facteur has just told me of the return to Brest of the Ranger, which has spread so much terror in Ireland and Northern England, with its prize the armed chaloupe the Dragon.
      
     